DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on January 14, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s submission of a substitute sequence listing, filed on January 27, 2022, is acknowledged.

Election/Restrictions
Applicant’s election without traverse of:
Group I, claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, and 55; 
the species of asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 3;
the species of a transmembrane domain comprising a transmembrane region of a type 2 membrane protein; 
the species of an amino acid degradative enzyme present on the surface of the erythroid cell; 
the species of a cell targeting moiety comprising an scFv;
the species of an acute myeloid leukemia; and

in the reply filed on January 14, 2022 is acknowledged.
Claims 57, 59, 66, and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 17, 33, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 1, 2, 7, 21, 32, 33, 35-38, 40, 46, 54, and 55 are being examined on the merits with claims 7, 21, 35, 36, 40, and 46 being examined to the extent the claims read on the elected species as set forth above.

Priority
This application claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/581,536, filed on November 3, 2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 15, 2019 and December 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 


Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on January 27, 2022, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Claim Objections
Claim 7 is objected to in the recitation of “80% identity to an amino acid sequence of any of SEQ ID NOs: 3-8 or 68-70” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 3-8, 68, 69, and 70”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 21, 32, 35, 54, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahvejian et al. (US 2018/0030411 A1; cited on the IDS filed on  by UniProt Database Accession Number P06608 (November 2016, 4 pages; cited on Form PTO-892; hereafter “UniProt”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are drawn to a genetically engineered, enucleated erythroid cell comprising: 
a first exogenous polypeptide comprising an amino acid degradative enzyme; and 
a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1, 2, and 32, claim 19 of Kahvejian recites an enucleated erythroid cell comprising on its surface an exogenous polypeptide comprising asparaginase, wherein the enucleated erythroid cell further comprises a second 
Regarding claim 7, claim 11 of Kahvejian recites (in relevant part) the exogenous polypeptide comprising asparaginase comprises Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix for sequence alignment).
Regarding claim 21 of this application, claim 4 of Kahvejian recites the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide further comprises a transmembrane domain, and wherein the transmembrane domain comprises the transmembrane region of a type 2 membrane protein. In the interest of clarity, it is noted that the non-elected species of transmembrane region of a type 2 membrane protein has not been searched and examined on the merits because the prior art reference of Kahvejian was identified during a search of the elected species of transmembrane region of a type 1 membrane protein. 
Regarding claim 35, claim 18 of Kahvejian recites the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
Regarding claim 54, claim Kahvejian discloses a pharmaceutical composition and describes “pharmaceutical composition” as the synthetic membrane-receiver polypeptide complex suspended in a physiologically acceptable excipient (paragraph [0420]). 

Therefore, the genetically engineered, enucleated erythroid cell, pharmaceutical composition, and device of claims 1, 2, 7, 21, 32, 35, 54, and 55 are anticipated by Kahvejian. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-38, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian (supra) in view of Crosby et al. (Biochem. Cell Biol. Author manuscript, August 2015, 17 pages; cited on Form PTO-892; hereafter “Crosby”), and Dworzak et al. (Blood 112:3982-3988, November 2008; cited on Form PTO-892; hereafter “Dworzak”).
Regarding claims 36-38, 40, and 46, claim 19 of Kahvejian recites an enucleated erythroid cell comprising on its surface an exogenous polypeptide comprising asparaginase, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell. 

Kahvejian discloses CD20 is a cancer cell biomarker (paragraph [1503]). Kahvejian discloses expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B cells of acute lymphoblastic leukemia (Example 77, paragraphs [1580] and [1581]). 
Kahvejian does not explicitly disclose the second exogenous polypeptide is a scFv (claim 36), binds to a cell surface marker of a target cell (claim 37), the cancer cell is an acute lymphoblastic leukemia (ALL) cell (claim 40), and the cell targeting moiety specifically binds to CD20 (claim 46). 
The reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 

Therefore, claims 36-38, 40, and 46 would have been obvious to one of ordinary skill in the art before the effective filing date.  
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of CD20 and ALL cell. These non-elected species have not been searched and examined on the merits because the cited prior art references were identified during a search of the elected species of CD33 and AML cell.  

Claims 1, 2, 7, 21, 32, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian et al. (US 2015/0306212 A1; cited on the IDS filed on February 15, 2019; hereafter “Kahvejian-2”) as evidenced by UniProt (supra). 

a first exogenous polypeptide comprising an amino acid degradative enzyme; and 
a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1 and 2, the reference of Kahvejian-2 discloses enucleated erythroid cells comprising a “receiver polypeptide” that is functionally active when the enucleated erythroid cells are administered to the circulatory system of a subject (paragraph [0250]). Kahvejian-2 discloses such cells as a “synthetic membrane-receiver polypeptide complex” (paragraph [0581]). 
Kahvejian-2 discloses tumor cells lack the ability to synthesize L-asparagine and rely on their local environment for the amino acid (paragraph [1222]. Kahvejian-2 discloses asparaginase is used to decrease local asparagine levels to treat acute lymphoblastic leukemia and acute myeloid leukemia (paragraph [0567]). Kahvejian-2 discloses erythroid cells comprising an asparaginase receiver polypeptide, which may be used to treat subjects that exhibit or are diagnosed with acute lymphoblastic leukemia (ALL) (paragraph [1221]). Kahvejian-2 discloses erythroid cells expressing an exogenous asparaginase for treatment of a patient diagnosed with ALL (Example 83, paragraphs [1602] to [1604]).
Kahvejian-2 discloses the receiver polypeptide is encoded by an exogenous nucleic acid (paragraphs [0050] and [0257]) and discloses methods for expressing exogenous polypeptides (paragraphs [0581] to [0583]). 

Kahvejian-2 does not explicitly disclose co-expressing in the same erythroid cell a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells. However, in view of the teachings of Kahvejian-2, it would have been obvious to one of ordinary skill in the art before the effective filing date to co-express a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to tumor cells. One would have been motivated to do this in order to deliver the asparaginase to tumor cells because Kahvejian-2 discloses that asparaginase decreases local asparagine levels of tumor cells to treat ALL. One would have had a reasonable expectation of success to co-express a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to tumor cells because Kahvejian-2 discloses methods for expressing exogenous polypeptides. 
Regarding claim 7, Kahvejian-2 discloses that asparaginase is an enzyme that can be isolated from Erwinia chrysanthemi. Kahvejian-2 does not disclose the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix for sequence alignment).
Regarding claim 21, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and 
Regarding claim 32, Kahvejian-2 discloses the embodiment of the receiver polypeptide being displayed on the cell surface (paragraphs [0262], [0507], and [1220]). 
Regarding claim 54, Kahvejian-2 discloses a pharmaceutical composition comprising the synthetic membrane-receiver polypeptide complex (paragraph [0015]). Kahvejian-2 describes “pharmaceutical composition” as the synthetic membrane-receiver polypeptide complex suspended in a physiologically acceptable excipient (paragraph [0420]). 
Regarding claim 55, Kahvejian-2 discloses a medical device comprising a container holding the pharmaceutical composition (paragraph [0070]).
Therefore, claims 1, 2, 7, 21, 32, 54, and 55 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Claims 1, 2, 7, 21, 32, 35-38, 40, 46, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian-2 (supra) in view of Crosby (supra) and Dworzak (supra) and as evidenced by UniProt (supra).
The claims are drawn to a genetically engineered, enucleated erythroid cell comprising: 

a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1, 2, 35-38, 40, and 46, the reference of Kahvejian-2 discloses enucleated erythroid cells comprising a “receiver polypeptide” that is functionally active when the enucleated erythroid cells are administered to the circulatory system of a subject (paragraph [0250]). Kahvejian-2 discloses such cells as a “synthetic membrane-receiver polypeptide complex” (paragraph [0581]). 
Kahvejian-2 discloses tumor cells lack the ability to synthesize L-asparagine and rely on their local environment for the amino acid (paragraph [1222]. Kahvejian-2 discloses asparaginase is used to decrease local asparagine levels to treat acute lymphoblastic leukemia and acute myeloid leukemia (paragraph [0567]). Kahvejian-2 discloses erythroid cells comprising an asparaginase receiver polypeptide, which may be used to treat subjects that exhibit or are diagnosed with acute lymphoblastic leukemia (ALL) (paragraph [1221]). Kahvejian-2 discloses erythroid cells expressing an exogenous asparaginase for treatment of a patient diagnosed with ALL (Example 83, paragraphs [1602] to [1604]).
Kahvejian-2 discloses the receiver polypeptide is encoded by an exogenous nucleic acid (paragraphs [0050] and [0257]) and discloses methods for expressing exogenous polypeptides (paragraphs [0581] to [0583]). 
Kahvejian-2 discloses the synthetic membrane-receiver polypeptide complex comprises at least one polypeptide that is not the receiver, wherein the non-receiver 
Kahvejian-2 discloses CD20 is a cancer cell biomarker (paragraph [1505]). Kahvejian-2 discloses expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B cells of acute lymphoblastic leukemia (Example 77, paragraphs [1582] and [1583]). CD20 is considered to be a “cell surface marker” in claim 37. 
Regarding claim 7, Kahvejian-2 discloses that asparaginase is an enzyme that can be isolated from Erwinia chrysanthemi. Kahvejian-2 does not disclose the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix for sequence alignment).
Regarding claim 21, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and discloses exogenous expression of surface proteins on enucleated erythroid cells, including fusions to type I membrane proteins (paragraph [1354]). Kahvejian-2 also discloses the receiver polypeptide comprises an anchor domain, which is a transmembrane domain of a type 1 transmembrane protein (paragraphs [0508] and [0519]). 
Regarding claim 32, Kahvejian-2 discloses the embodiment of the receiver polypeptide being displayed on the cell surface (paragraphs [0262] and [0507]). 
Regarding claim 54, Kahvejian-2 discloses a pharmaceutical composition comprising the synthetic membrane-receiver polypeptide complex (paragraph [0015]). Kahvejian-2 describes “pharmaceutical composition” as the synthetic membrane-
Regarding claim 55, Kahvejian-2 discloses a medical device comprising a container holding the pharmaceutical composition (paragraph [0070]).
The difference between Kahvejian-2 and the claimed invention is that Kahvejian-2 does not disclose anti-CD20 scFv polypeptide as a non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells.
Regarding an anti-CD20 scFv for targeting to particular cells, the reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 
In view of the combination of Kahvejian-2, Crosby, and Dworzak, it would have been obvious to one of ordinary skill in the art before the effective filing date for the non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells to be an anti-CD20 scFv polypeptide. Kahvejian-2 already disclosed erythroid cells 
Therefore, claims 1, 2, 7, 21, 32, 35-38, 40, 46, 54, and 55 would have been obvious to one of ordinary skill in the art before the effective filing date.  
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of CD20 and ALL cell. These non-elected species have not been searched and examined on the merits because the cited prior art references were identified during a search of the elected species of CD33 and AML cell.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 21, 32, and 35 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4, 11, 18, and 19 of U.S. Patent No. 10,329,531 B2 (‘531 patent) as evidenced by UniProt (supra).
Regarding claims 1, 2, and 32 of this application, claim 19 of the ‘531 patent recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase or a functional fragment thereof, wherein the enucleated erythroid cell was made by a process comprising introducing an exogenous nucleic acid encoding the exogenous polypeptide into a nucleated erythroid 
Regarding claim 7, claim 11 of the ‘531 patent recites (in relevant part) the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide comprises Erwinia chrysanthemi asparaginase or a functional fragment thereof. The claims of the patent do not recite the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix for sequence alignment).
Regarding claim 21 of this application, claim 4 of the ‘531 patent recites the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide further comprises a transmembrane domain, and wherein the transmembrane domain comprises the transmembrane region of a type 2 membrane protein. In the interest of clarity, it is noted that the non-elected species of transmembrane region of a type 2 membrane protein has not been searched and examined on the merits because the ‘531 patent was identified during a search of the elected species of transmembrane region of a type 1 membrane protein. 
Regarding claim 35 of this application, claim 18 of the ‘531 patent recites the enucleated erythroid cell of claim 17, wherein the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 


Claims 36-38, 40, 46, 54, and 55 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 19 and 27 of U.S. Patent No. 10,329,531 B2 (‘531 patent) in view of Kahvejian-2 (supra), Crosby (supra), and Dworzak (supra). 
Regarding claims 36-38, 40, and 46 of this application, claim 19 of the ‘531 patent recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase or a functional fragment thereof, wherein the enucleated erythroid cell was made by a process comprising introducing an exogenous nucleic acid encoding the exogenous polypeptide into a nucleated erythroid cell precursor, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell. 
Claim 18 of the ‘531 patent recites the enucleated erythroid cell of claim 17, wherein the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
The claims of the ‘531 patent do not recite the limitations of claims 36, 37, 40, and 46 of this application.  
The reference of Kahvejian-2 discloses CD20 is a cancer cell biomarker (paragraph [1505]). Kahvejian-2 discloses expression of an exogenous anti-CD20 scFv 
the reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 
In view of the teachings of Kahvejian-2, Crosby, and Dworzak, it would have been obvious to one of ordinary skill in the art before the effective filing date for the second exogenous polypeptide of the claims of the ‘531 patent to be an anti-CD20 scFv polypeptide. One would have been motivated for the second exogenous polypeptide of the claims of the ‘531 patent to be an anti-CD20 scFv polypeptide because Kahvejian-2 disclosed CD20 as a cancer cell biomarker, and disclosed expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B Cells of acute lymphoblastic leukemia, Dworzak taught that CD20 is expressed in 50% and up to 80-90% of B-cells of ALL and Crosby taught anti-CD20 scFv can be used for targeted delivery of a bioactive agent to a CD20-positive tumor cell. One would have had a reasonable 
Regarding claim 54 of this application, claim 27 of the ‘531 patent recites a pharmaceutical composition comprising the enucleated erythroid cell, however, does not recite a pharmaceutically acceptable excipient.
Regarding claim 55 of this application, the claims of the ‘531 patent do not recite the limitations of claim 55.  
Kahvejian-2 acknowledges that a “pharmaceutical composition” may comprise a physiologically acceptable excipient (paragraph [0420]) and discloses a medical device comprising a container holding a pharmaceutical composition (paragraph [0070]).
In view of the teachings of Kahvejian-2, it would have been obvious to one of ordinary skill in the art before the effective filing date for the pharmaceutical composition of claim 27 of the ‘531 patent to comprise a physiologically acceptable excipient, and to make a device comprising the pharmaceutical composition. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express teachings of Kahvejian-2. 
Therefore, the genetically engineered, enucleated erythroid cell, the pharmaceutical composition, and device of claims 36-38, 40, 46, 54, and 55 of this application are unpatentable over claims 19 and 27 of the ‘531 patent in view of Kahvejian-2, Crosby, and Dworzak. 

Conclusion
Status of the claims:
Claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are pending in the application.
Claims 17, 33, 42 57, 59, 66, and 68 are withdrawn from consideration.
Claims 1, 2, 7, 21, 32, 35-38, 40, 46, 54, and 55 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656  


APPENDIX

ASPG_DICCH
ID   ASPG_DICCH              Reviewed;         348 AA.
AC   P06608;
DT   01-JAN-1988, integrated into UniProtKB/Swiss-Prot.
DT   01-JAN-1988, sequence version 1.
DT   02-JUN-2021, entry version 109.
DE   RecName: Full=L-asparaginase;
DE            Short=L-ASNase;
DE            EC=3.5.1.1;
DE   AltName: Full=L-asparagine amidohydrolase;
DE   Flags: Precursor;
GN   Name=ansB; Synonyms=asn;
OS   Dickeya chrysanthemi (Pectobacterium chrysanthemi) (Erwinia chrysanthemi).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Pectobacteriaceae; Dickeya.
OX   NCBI_TaxID=556;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=NCPPB 1066;
RX   PubMed=3026924; DOI=10.1016/0378-1119(86)90163-0;
RA   Minton N.P., Bullman H.M.S., Scawen M.D., Atkinson T., Gilbert H.J.;
RT   "Nucleotide sequence of the Erwinia chrysanthemi NCPPB 1066 L-asparaginase
RT   gene.";
RL   Gene 46:25-35(1986).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=NCPPB 1125;
RX   PubMed=3194219; DOI=10.1093/nar/16.21.10385;
RA   Filpula D., Nagle J.W., Pulford S., Anderson D.M.;
RT   "Sequence of L-asparaginase gene from Erwinia chrysanthemi NCPPB 1125.";
RL   Nucleic Acids Res. 16:10385-10385(1988).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (2.2 ANGSTROMS).
RX   PubMed=3379033;
RA   Tanaka S., Robinson E.A., Appella E., Miller M., Ammon H.L., Roberts J.,
RA   Weber I.T., Wlodawer A.;
RT   "Structures of amidohydrolases. Amino acid sequence of a glutaminase-
RT   asparaginase from Acinetobacter glutaminasificans and preliminary
RT   crystallographic data for an asparaginase from Erwinia chrysanthemi.";
RL   J. Biol. Chem. 263:8583-8591(1988).
RN   [4]
RP   X-RAY CRYSTALLOGRAPHY (1.8 ANGSTROMS) IN COMPLEX WITH ASPARTIC ACID, ACTIVE
RP   SITE, AND SUBUNIT.
RX   PubMed=8348975; DOI=10.1016/0014-5793(93)80943-o;
RA   Miller M.M., Rao J.K.M., Wlodawer A., Gribskov M.R.;
RT   "A left-handed crossover involved in amidohydrolase catalysis. Crystal
RT   structure of Erwinia chrysanthemi L-asparaginase with bound L-aspartate.";
RL   FEBS Lett. 328:275-279(1993).
RN   [5]
RP   X-RAY CRYSTALLOGRAPHY (1.8 ANGSTROMS) OF 22-348 IN COMPLEXES WITH GLUTAMIC
RP   ACID; ASPARTIC ACID AND SUCCINIC ACID.
RX   PubMed=11341830; DOI=10.1021/bi0029595;
RA   Aghaiypour K., Wlodawer A., Lubkowski J.;
RT   "Structural basis for the activity and substrate specificity of Erwinia
RT   chrysanthemi L-asparaginase.";
RL   Biochemistry 40:5655-5664(2001).
RN   [6]
RP   X-RAY CRYSTALLOGRAPHY (1.7 ANGSTROMS) OF 22-348 IN COMPLEX WITH INHIBITOR
RP   6-DIAZO-5-OXY-NORLEUCINE, AND ACTIVE SITE.
RX   PubMed=11755201; DOI=10.1016/s0167-4838(01)00270-9;
RA   Aghaiypour K., Wlodawer A., Lubkowski J.;
RT   "Do bacterial L-asparaginases utilize a catalytic triad Thr-Tyr-Glu?";
RL   Biochim. Biophys. Acta 1550:117-128(2001).
RN   [7]
RP   X-RAY CRYSTALLOGRAPHY (1.0 ANGSTROMS) OF 22-348, AND SUBUNIT.
RX   PubMed=12499544; DOI=10.1107/s0907444902019443;
RA   Lubkowski J., Dauter M., Aghaiypour K., Wlodawer A., Dauter Z.;
RT   "Atomic resolution structure of Erwinia chrysanthemi L-asparaginase.";

CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + L-asparagine = L-aspartate + NH4(+);
CC         Xref=Rhea:RHEA:21016, ChEBI:CHEBI:15377, ChEBI:CHEBI:28938,
CC         ChEBI:CHEBI:29991, ChEBI:CHEBI:58048; EC=3.5.1.1;
CC   -!- SUBUNIT: Homotetramer. {ECO:0000269|PubMed:11755201,
CC       ECO:0000269|PubMed:12499544, ECO:0000269|PubMed:8348975}.
CC   -!- PHARMACEUTICAL: Available under the name Erwinase (Beaufour Ipsen).
CC       Used as an antineoplastic in chemotherapy. Reduces the quantity of
CC       asparagine available to cancer cells.
CC   -!- MISCELLANEOUS: The sequence of strain NCPPB 1066 is shown.
CC   -!- SIMILARITY: Belongs to the asparaginase 1 family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; X14777; CAA32884.1; -; Genomic_DNA.
DR   EMBL; X12746; CAA31239.1; -; Genomic_DNA.
DR   PIR; A26054; A26054.
DR   PDB; 1HFJ; X-ray; 2.40 A; A/C=22-348.
DR   PDB; 1HFK; X-ray; 2.17 A; A/C=22-348.
DR   PDB; 1HFW; X-ray; 1.80 A; A/B/C/D=22-348.
DR   PDB; 1HG0; X-ray; 1.90 A; A/B/C/D=22-348.
DR   PDB; 1HG1; X-ray; 1.80 A; A/B/C/D=22-348.
DR   PDB; 1JSL; X-ray; 1.70 A; A/B/C/D=22-348.
DR   PDB; 1JSR; X-ray; 1.70 A; A/B/C/D=22-348.
DR   PDB; 1O7J; X-ray; 1.00 A; A/B/C/D=22-348.
DR   PDB; 5F52; X-ray; 1.63 A; A/B/C/D=23-348.
DR   PDB; 5HW0; X-ray; 1.70 A; A/B/C/D=23-348.
DR   PDB; 5I3Z; X-ray; 2.05 A; A/B/C/D=23-348.
DR   PDB; 5I48; X-ray; 1.50 A; A/B/C/D=23-348.
DR   PDB; 5I4B; X-ray; 1.60 A; A/B/C=23-348.
DR   PDB; 6PAE; X-ray; 1.60 A; A/B/C/D=22-348.
DR   PDBsum; 1HFJ; -.
DR   PDBsum; 1HFK; -.
DR   PDBsum; 1HFW; -.
DR   PDBsum; 1HG0; -.
DR   PDBsum; 1HG1; -.
DR   PDBsum; 1JSL; -.
DR   PDBsum; 1JSR; -.
DR   PDBsum; 1O7J; -.
DR   PDBsum; 5F52; -.
DR   PDBsum; 5HW0; -.
DR   PDBsum; 5I3Z; -.
DR   PDBsum; 5I48; -.
DR   PDBsum; 5I4B; -.
DR   PDBsum; 6PAE; -.
DR   SMR; P06608; -.
DR   ChEMBL; CHEMBL1075190; -.
DR   DrugBank; DB02233; 6-hydroxy-D-norleucine.
DR   DrugBank; DB03412; 6-hydroxynorleucine.
DR   DrugBank; DB02655; D-Aspartic Acid.
DR   Allergome; 8366; Erw ch Asparaginase.
DR   PRIDE; P06608; -.
DR   BRENDA; 3.5.1.1; 2141.
DR   EvolutionaryTrace; P06608; -.
DR   GO; GO:0004067; F:asparaginase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006528; P:asparagine metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.50.1170; -; 1.
DR   Gene3D; 3.40.50.40; -; 1.
DR   InterPro; IPR004550; AsnASE_II.
DR   InterPro; IPR036152; Asp/glu_Ase-like_sf.
DR   InterPro; IPR006034; Asparaginase/glutaminase-like.
DR   InterPro; IPR020827; Asparaginase/glutaminase_AS1.
DR   InterPro; IPR027475; Asparaginase/glutaminase_AS2.
DR   InterPro; IPR040919; Asparaginase_C.
DR   InterPro; IPR027473; L-asparaginase_C.
DR   InterPro; IPR027474; L-asparaginase_N.
DR   InterPro; IPR037152; L-asparaginase_N_sf.
DR   Pfam; PF00710; Asparaginase; 1.
DR   Pfam; PF17763; Asparaginase_C; 1.

DR   PRINTS; PR00139; ASNGLNASE.
DR   SMART; SM00870; Asparaginase; 1.
DR   SUPFAM; SSF53774; SSF53774; 1.
DR   TIGRFAMs; TIGR00520; asnASE_II; 1.
DR   PROSITE; PS00144; ASN_GLN_ASE_1; 1.
DR   PROSITE; PS00917; ASN_GLN_ASE_2; 1.
DR   PROSITE; PS51732; ASN_GLN_ASE_3; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Hydrolase; Pharmaceutical; Signal.
FT   SIGNAL          1..21
FT   CHAIN           22..348
FT                   /note="L-asparaginase"
FT                   /id="PRO_0000002358"
FT   DOMAIN          26..348
FT                   /note="Asparaginase/glutaminase"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01068"
FT   REGION          116..117
FT                   /note="Substrate binding"
FT   ACT_SITE        36
FT                   /note="O-isoaspartyl threonine intermediate"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU10099,
FT                   ECO:0000255|PROSITE-ProRule:PRU10100,
FT                   ECO:0000269|PubMed:11755201, ECO:0000269|PubMed:8348975"
FT   BINDING         83
FT                   /note="Substrate"
FT   VARIANT         177
FT                   /note="L -> I (in strain: NCPPB 1125)"
FT   VARIANT         199
FT                   /note="K -> R (in strain: NCPPB 1125)"
FT   VARIANT         288
FT                   /note="M -> L (in strain: NCPPB 1125)"
FT   VARIANT         295
FT                   /note="I -> M (in strain: NCPPB 1125)"
FT   STRAND          27..35
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           36..38
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          42..45
FT                   /evidence="ECO:0007829|PDB:5HW0"
FT   STRAND          48..50
FT                   /evidence="ECO:0007829|PDB:5F52"
FT   STRAND          51..54
FT                   /evidence="ECO:0007829|PDB:5I48"
FT   HELIX           57..63
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           65..69
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          72..81
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           83..85
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           88..102
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          109..113
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   TURN            116..118
FT                   /evidence="ECO:0007829|PDB:5I48"
FT   HELIX           119..129
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          136..139
FT                   /evidence="ECO:0007829|PDB:1O7J"

  Query Match             100.0%;  Score 1750;  DB 1;  Length 348;
  Best Local Similarity   100.0%;  
  Matches  348;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MERWFKSLFVLVLFFVFTASAADKLPNIVILATGGTIAGSAATGTQTTGYKAGALGVDTL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MERWFKSLFVLVLFFVFTASAADKLPNIVILATGGTIAGSAATGTQTTGYKAGALGVDTL 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 INAVPEVKKLANVKGEQFSNMASENMTGDVVLKLSQRVNELLARDDVDGVVITHGTDTVE 120

Qy        121 ESAYFLHLTVKSDKPVVFVAAMRPATAISADGPMNLLEAVRVAGDKQSRGRGVMVVLNDR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ESAYFLHLTVKSDKPVVFVAAMRPATAISADGPMNLLEAVRVAGDKQSRGRGVMVVLNDR 180

Qy        181 IGSARYITKTNASTLDTFKANEEGYLGVIIGNRIYYQNRIDKLHTTRSVFDVRGLTSLPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGSARYITKTNASTLDTFKANEEGYLGVIIGNRIYYQNRIDKLHTTRSVFDVRGLTSLPK 240

Qy        241 VDILYGYQDDPEYLYDAAIQHGVKGIVYAGMGAGSVSVRGIAGMRKAMEKGVVVIRSTRT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VDILYGYQDDPEYLYDAAIQHGVKGIVYAGMGAGSVSVRGIAGMRKAMEKGVVVIRSTRT 300

Qy        301 GNGIVPPDEELPGLVSDSLNPAHARILLMLALTRTSDPKVIQEYFHTY 348
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GNGIVPPDEELPGLVSDSLNPAHARILLMLALTRTSDPKVIQEYFHTY 348